July 26, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynne Wang (Registration .No. 74.876) on 07/26/2021.

The application has been amended as follows: 










In the Claims:

1-20. (Canceled)  
  
21. (Currently Amended) A modular furniture system comprising: 
a base including a base frame, the base frame having an upper perimeter edge defining a top plane of the base; 
a transverse member having a height that is substantially greater than the height of the upper perimeter edge; 
a coupler for selectively coupling the base to the transverse member, wherein the transverse member can be coupled to the base in a plurality of different locations with respect to the base such that different furniture assemblies can be formed; 
wherein the base frame includes an open top, providing an accessible storage cavity beneath the top plane of the base, 
wherein the open top of the base frame of the base is selectively covered by a lid that nests into the base frame; 
wherein at least one of the base frame or the lid has a cover including a first grasping strip within a flap thereof for use in mounting the cover; and 
wherein the modular furniture system includes a base frame cover configured to be applied to an exterior of the base, the base frame cover comprising: 
a tube-shape having an open top end and an open bottom end for receiving a base; 

at least second and third grasping strips fastened to an end of each flap of the plurality of flaps, wherein the at second and third grasping strips are separated by a space; and 
an attachment structure is disposed on each flap of the plurality of flaps.  

22. (Previously presented) The system of claim 21, wherein: 
the lid includes a chamfered perimeter edge, the upper perimeter edge of the base frame Page 2 of 11Application No. 16/707,571 Amendment "A" Reply to Non-Final Office Action, mailed 02/19/2021being correspondingly chamfered, such that the chamfered perimeter edge of the lid rests on the chamfered upper perimeter edge of the base frame; and 
when the lid nests into the open top of the base frame, a top surface of the lid is level with or below the top plane of the base.  

23. (Original) The system of claim 22, wherein a contacting length between the chamfered perimeter edge of the lid and the chamfered upper perimeter edge of the base frame is from about 1 inch to about 3 inches.  

24. (Canceled)  

25. (Canceled)  

26. (Canceled)  

a material section having a plurality of sides, sized to fully cover a top surface of the lid; at least one flap extending outward from each side of the material section; 
at least second and third grasping strips fastened to an outermost edge of the at least one flap, wherein the at least second and third grasping strips are separated by a space; and 
an attachment structure is disposed on the at least one flap.
  
28. (Currently amended) The system of claim 21, wherein the first grasping strip is a furniture cover support, the support having a first end and a second end, and an elongate length extending along a longitudinal axis disposed between the first and second end.  

29. (Currently amended) The system of claim 21, wherein each grasping strip is torsionally stiff along its width and resiliently flexible along its length.  

30. (Canceled) Page 3 of 11Application No. 16/707,571 Amendment "A" Reply to Non-Final Office Action, mailed 02/19/2021  

31. (Canceled)  

32. (Canceled)  


34. (Previously presented) The system of claim 33, wherein the lid can be placed onto the base frame of the base without altering a connection between the base and the transverse member.  

35. (Canceled)  

36. (Canceled)  

37. (Canceled)  

38. (Canceled)  

39. (Canceled)  

40. (Canceled)  

41. (Previously presented) The system of claim 22, wherein a contacting length between the chamfered perimeter edge of the lid and the chamfered upper perimeter edge of the base frame is from about 0.5 inch to about 4 inches.  

 
43. (Previously presented) The system of claim 21, wherein sides of the base frame include ventilation slits formed therein through which air can enter and escape the storage cavity. 
 
44. (Currently amended) The system of claim 21, wherein each grasping strip is made of thermoplastic material.
  
45. (Currently amended) The system of claim 21, wherein the first grasping strip provides structure to the flap of the basePage 4 of 11Application No. 16/707,571 Amendment "A"Reply to Non-Final Office Action, mailed 02/19/2021frame cover.
  
46. (Currently amended) The system of claim 55, wherein the first grasping strip provides structure to the flap of the lid cover.  

47. (Previously presented) The system of claim 22, wherein the chamfered perimeter edge of the lid and the chamfered upper perimeter edge of the base frame are chamfered at an angle, the chamfered perimeter edge of the lid and the chamfered upper perimeter edge of the base frame sloping downward toward the storage cavity.
  
48. (Previously presented) The system of claim 47, wherein the angle is between about 10 and about 60 degrees.  

 
50. (Previously presented) The system of claim 47, wherein the angle is between about 30 and 40 about degrees. 
 
51. (Previously presented) The system of claim 21, wherein a bottom panel of the base frame comprises one or more apertures configured to allow air to enter and escape the storage cavity through the bottom panel.  

52. (Previously presented) The system of claim 21, wherein the lid comprises: 
a lid frame extending around a perimeter of the lid; and 
a spring system connected to the lid frame and extending across the lid.  

53. (Previously presented) The system of claim 52, further comprising a cushion configured to be mounted on the lid during use, the cushion comprising a cover.  

54. (Previously presented) The system of claim 53, wherein the transverse member can be coupled to the base in a plurality of different locations with respect to the base such that different furniture assemblies can be formed such that the transverse member can selectively serve as either a backrest or an armrest.  

55. (Currently amended) A modular furniture system comprising: 

a transverse member having a height that is substantially greater than the height of the upper perimeter edge; 
a coupler for selectively coupling the base to the transverse member, wherein the transverse member can be coupled to the base in a plurality of different locations with respect to the base such that different furniture assemblies can be formed; 
wherein the base frame includes an open top, providing an accessible storage cavity beneath the top plane of the base, 
wherein the open top of the base frame of the base is selectively covered by a lid that nests into the base frame; 
wherein at least one of the base frame or the lid has a cover including a first grasping strip within a flap thereof for use in mounting the cover; and 
wherein the modular furniture system further includes a lid cover configured to be applied to the lid, the lid cover comprising: 
a material section having a plurality of sides, sized to fully cover a top surface of the lid; at least one flap extending outward from each side of the material section; 
at least second and third grasping strips fastened to an outermost edge of the at least one flap, wherein the at least second and third grasping strips are separated by a space; and 
an attachment structure disposed on the at least one flap.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636